Title: 3d.
From: Adams, John Quincy
To: 


       Between 8 and 9 this morning, I cross’d Charlestown, and Maiden bridges. I rode, as far as D’anvers before I stopp’d. There I found Mr. W. Parsons and his wife, Mr. T. Parsons, and Mr. J. Tracey. They started from thence before me, but I, came up with them again in Ipswich, where we dined at Homan’s tavern. Parsons was quite witty, but strained rather too-much for it as he frequently does. “John,” said he to Tracey “who made you adjutant general?”—“Mr. Bowdoin.”—“Strange! how the wisest men, will err sometimes!..” This kind of wit may I think be compared to a sky rocket, which spends all its force in hissing, and then disappoints us, with such a weak explosion that it can scarcely be heard. But wit to be pleasing, must, I think be unexpected, like the lightening which flashes in our eyes. From Ipswich I rode in Company with them to Newbury, and at about Sun-set I return’d my horse to his owner. I met Thompson in the street, and went with him to Putnam’s lodgings. He stay’d only a few minutes, but I tarried there till almost 9 o’clock, when I came home and retired to bed.
      